Name: Commission Regulation (EEC) No 388/91 of 18 February 1991 amending Regulation (EEC) No 140/91 on the sale for delivery in Madeira and the Azores of cereals held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/16 Official Journal of the European Communities 19 . 2 . 91 COMMISSION REGULATION (EEC) No 388/91 of 18 February 1991 amending Regulation (EEC) No 140/91 on the sale for delivery in Madeira and the Azores of cereals held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 140/91 (3) lays down that common wheat and barley from interven ­ tion stocks are to be supplied to the Azores at a special price that is intended to make allowances for the situation of this archipelago on the outer periphery of the Commu ­ nity ; whereas there are milling facilities on three of the islands in the archipelago and feedingstuffs factories on four of the islands ; whereas it should be explicitly stated that each of these islands should be supplied and this aim should be laid down in the tender conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 140/91 is hereby amended as follows : 1 . Paragraph 2 is replaced by the following : '2 . The cereals sold must be delivered to the desti ­ nations provided for in the Annex. Deliveries of common wheat to the Azores must necessarily be broken down, for each offer accepted, as follows : (a) ± 60 % to the island of Sao Miguel, (b) ± 30 % to the island of Terceira, (c) + 10 % to the island of Faial . Deliveries of barley to the Azores must necessarily be broken down, for each offer accepted, as follows : (a) ± 85 % for the island of Sao Miguel, (b) ± 12 % for the island of Terceira, (c) ± 1,5 % for the island of Faial, (d) ± 1,5 % for the island of Sao Jorge.' 2. The following indent is added to paragraph 3 : '  to comply with the requirements set out in this Article as regards the Azores .' Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 16, 22. 1 . 1991 , p. 17.